United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Romulus, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1960
Issued: March 17, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 29, 2015 appellant, through counsel, filed a timely appeal from an
August 19, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
compensation benefits as of December 22, 2014; and (2) whether appellant has established
continuing disability caused by residuals of his accepted lower back condition following the
termination of compensation benefits on December 22, 2014.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 15, 2013 appellant, a 51-year-old transportation security officer, injured his
lower back when he slipped and fell on a wet surface. He filed a traumatic injury claim (Form
CA-1), which OWCP accepted for acute exacerbation of lumbar degenerative disc disease.
OWCP commenced payment for total disability on the periodic rolls as of February 9, 2014.
In a report dated February 4, 2014, Dr. Maury R. Ellenberg, Board-certified in physical
medicine and rehabilitation, noted that appellant was experiencing severe back pain, right lower
extremity pain, and some right leg pain, with a possible radicular component. He reported that
his goal was to return appellant back to work. Dr. Ellenberg scheduled appellant to undergo a
magnetic resonance imaging (MRI) scan of his lumbar spine, in addition to an electromyelogram
(EMG).
The February 19, 2014 MRI scan of the lumbar spine demonstrated extensive artifacts
from metallic hardware stemming from a previous L5-S1 fusion. This limited the evaluation of
the L4-5 and L5-S1 disc space levels. The study also found a small-to-moderate broad-based
disc herniation centrally and eccentric to the right L4-5 level, which, along with degenerative
changes, led to marked spinal stenosis at L4-5 and mild-to-moderate bilateral neural foramen
narrowing.
In a February 25, 2014 report, Dr. Ellenberg advised that appellant had an L5-S1 fusion
procedure in approximately 2000. He noted that on physical examination appellant displayed a
large amount of pain behavior and reaction. Dr. Ellenberg reported that an EMG test of
appellant’s lumbar paraspinals and lower extremities showed some positive waves in both
lumbar paraspinals around the areas of the scar from the 2000 surgery. These were normal
findings related to the 2000 surgery. Dr. Ellenberg reported that appellant had lumbar disc
displacement with no definitive findings of radiculopathy in his lower extremities. He diagnosed
a broad-based L4-5 disc protrusion, diffuse centrally and slightly to the right. Dr. Ellenberg
opined that these findings did not correspond with the lower back symptoms appellant displayed
on examination. He asserted that, while appellant did have some spinal stenosis at L4-5, this did
not correspond well with his current symptom complex.
To determine appellant’s current condition and ascertain whether he still suffered
residuals from his accepted conditions, OWCP referred him for a second opinion examination
with Dr. Emmanuel N. Obianwu, Board-certified in orthopedic surgery. In a June 6, 2014 report,
Dr. Obianwu reviewed the medical history and the statement of accepted facts, reported findings
on examination, and concluded that appellant had no residuals from the July 15, 2013
employment injury. He noted that Dr. Ellenberg, appellant’s treating physician, did not believe
that the description of the broad-based L4-5 disc protrusion reflected appellant’s current
symptomatology. Dr. Obianwu made the following diagnoses: status post fusion L5 to S1 with
pedicle screws, 2000; multilevel mild-to-moderate degenerative disc disease at L4-5 and L3-4;
spinal stenosis at L4-5; lumbar spondylosis with moderate bilateral neural foramen stenosis; disc
bulge at L4-5; and overt symptom magnification.
Dr. Obianwu noted that appellant had experienced low back problems for a long period
of time, which he attributed to extensive degenerative changes in his lumbar spine. He opined

2

that appellant did not suffer from any active residuals of the accepted condition of acute
exacerbation of lumbar degenerative disc disease.
On examination appellant showed no tightness of the muscles of the lumbar spine and
had no overt neurologic findings. Dr. Obianwu asserted that his findings indicated that any acute
exacerbation of the lumbar degenerative disc disease which occurred in July 2013 had subsided
and resolved. He opined that appellant did not have any residuals of the July 15, 2013 work
injury. Although Dr. Obianwu found appellant not medically capable of returning to his date-ofinjury job, he determined that was due to his preexisting problems. Dr. Obianwu reported that
appellant was treated conservatively for a relatively long period of time and that his inability to
perform the full duties of a transportation security officer had nothing to do with the July 15,
2013 acute exacerbation of the lumbar degenerative disc disease.
On November 14, 2014 OWCP issued a notice of proposed termination of compensation.
It found that the weight of the medical evidence, as represented by the opinion of Dr. Obianwu,
the second opinion physician, established that his accepted acute exacerbation of lumbar
degenerative disc disease had resolved and that he had no further residuals from the July 15,
2013 work injury. OWCP afforded appellant 30 days to submit additional evidence or legal
argument in opposition to the proposed termination.
In reports dated October 2014, Dr. Aaron J. Blanzy, an osteopath and appellant’s primary
care physician, noted that appellant experienced low back pain and stated findings on
examination. He found that the pain appellant was experiencing now was worse than that he had
before his fall.
By decision dated December 22, 2014, OWCP terminated appellant’s compensation,
finding that Dr. Obianwu’s referral opinion represented the weight of the medical evidence.
Appellant, through his counsel, requested an oral hearing, which was held on
July 1, 2015.
Following the termination of benefits, appellant submitted handwritten medical notes
prepared by Dr. Blanzy from December 2014. These notes advised that appellant experienced
low back pain and stated findings on examination, but are largely illegible.
By decision dated August 19, 2015, an OWCP hearing representative affirmed the
December 22, 2014 termination decision.
LEGAL PRECEDENT -- ISSUE 1
Under FECA, once OWCP accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.2 After it has determined that an employee has disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing that the disability has ceased or that it is no longer related to the

2

Gewin C. Hawkins, 52 ECAB 242, 243 (2001); Alice J. Tysinger, 51 ECAB 638, 645 (2000).

3

employment.3 This includes the necessity of furnishing rationalized medical opinion evidence
based on a proper factual and medical background.4
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability. To terminate authorization for medical treatment, OWCP must
establish that a claimant no longer has residuals of an employment-related condition, which
requires further medical treatment.5
ANALYSIS -- ISSUE 1
In this case, OWCP based its decision to terminate appellant’s compensation on the
opinion of Dr. Obianwu, the OWCP second opinion physician. The Board finds that OWCP met
its burden of proof.
Dr. Obianwu, the second opinion physician, in his June 6, 2014 report, found that
appellant’s accepted acute exacerbation of lumbar degenerative disc disease had ceased and that
he no longer had any residuals from this condition. He explained that appellant had experienced
low back problems for a long period of time due to extensive degenerative changes in his lumbar
spine. Dr. Obianwu opined that these changes, however, were secondary to the underlying
degenerative changes which had been present for many years. He found that appellant no longer
suffered residuals of the accepted acute exacerbation of lumbar degenerative disc disease and
that the acute exacerbation of the lumbar degenerative disc disease which occurred in July 2013
had subsided and resolved.
Dr. Obianwu opined that, while appellant was not medically capable of returning to his
date-of-injury job, this was due to his preexisting problems.
The Board finds that Dr. Obianwu’s opinion was well rationalized and based on an
accurate history and examination findings. It established that appellant no longer was disabled
and had no residuals due to the accepted condition. The Board has held that the opinion of a
second opinion physician could constitute the weight of the medical evidence to terminate
compensation benefits if it was of probative value with respect to its conclusions. The opinion
must be based on a proper factual and medical history and provide medical rationale for the
opinion that the work-related conditions had resolved by explaining that there were no objective
medical findings to indicate that the accepted work-related conditions were still active.6
Appellant’s treating physician, Dr. Ellenberg, reported on February 25, 2014 that
appellant had broad-based L4-5 disc protrusion; however, he related that these findings did not
correlate with appellant’s low back symptoms on examination. He also explained that appellant
had undergone L5-S1 fusion procedure in 2000, and the EMG findings were related to the
3

Mary A. Lowe, 52 ECAB 223, 224 (2001).

4

See Del K. Rykert, 40 ECAB 284 (1988). L.J., Docket No. 14-1682 (December 11, 2015).

5

Id.; Leonard M. Burger, 51 ECAB 369 (2000).

6

See C.P., Docket No. 15-0617 (issued August 4, 2015).

4

residuals of the 2000 surgery. Dr. Ellenberg offered no opinion to substantiate that appellant had
disabling residuals of the accepted July 15, 2013 injury. Similarly, Dr. Blanzy, in his
October 14, 2014 report, related that appellant’s pain had worsened; however, he offered no
opinion as to whether appellant was disabled from residuals of the accepted condition or the
preexisting condition. These reports are therefore not sufficient to establish a conflict in the
medical opinion evidence.7
Therefore, OWCP properly found that Dr. Obianwu’s second opinion was sufficient to
establish that any residuals or disability from the accepted July 15, 2013 employment injury had
resolved.8
LEGAL PRECEDENT -- ISSUE 2
Following a proper termination of compensation benefits, the burden of proof shifts back
to the claimant to establish continuing employment-related disability.9 To establish a causal
relationship between the condition, any attendant disability, and the employment injury, an
employee must submit rationalized medical evidence based on a complete medical and factual
background, supporting such a causal relationship.10 Causal relationship is a medical issue and
the medical evidence required to establish a causal relationship is rationalized medical
evidence.11 To prevail, the claimant must establish by the weight of the reliable, probative, and
substantial evidence that he had an employment-related disability which continued after
termination of compensation benefits.12
ANALYSIS -- ISSUE 2
The issue of whether appellant has established continuing disability following
termination is a medical one, based on the medical evidence of record.13 While appellant
submitted treatment notes from Dr. Blanzy, these notes were primarily illegible and did not
provide a probative medical opinion as to whether he was disabled or currently required medical
treatment due to the employment-related condition. A mere conclusion without the necessary
medical rationale to explain how and why the physician believes that appellant still has residuals
of the accepted condition is not sufficient to meet appellant’s burden of proof.14 The medical

7

Id.

8

See V.A., Docket No. 15-1073 (issued November 25, 2015).

9

Id.

10

Supra note 7.

11

See Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

12

See J.A, Docket No. 15-0908 (issued August 6, 2015).

13

Supra note 12.

14

Supra note 7.

5

evidence must also include rationale explaining how the physician reached his conclusion.15 The
Board finds that appellant has failed to meet his burden of proof to establish continuing disability
after December 22, 2014.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits as of December 22, 2014. The Board finds that appellant has failed to
meet his burden to establish continuing disability after December 22, 2014.
ORDER
IT IS HEREBY ORDERED THAT the August 19, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 17, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

15

See T.M., Docket No. 08-975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).

6

